DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11330443. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same inventive limitations in different perspective (transmitting vs. receiving).
Claim 1 of Instant Application
Claim 1 of US 11330443
A method comprising: 
A method comprising: 
transmitting, by a base station to a wireless device, configuration parameters of a configured grant of an unlicensed cell; 
receiving, by a wireless device, configuration parameters of one or more configured grants of an unlicensed cell; 
receiving from the wireless device and based on the configured grant: one or more code block groups of a transport block; and a code block group transmission information indicating a presence of the one or more code block groups for the transport block; and 
transmitting to a base station and based on a configured grant of the one or more configured grants: one or more code block groups of a transport block; and a code block group transmission information indicating a presence of the one or more code block groups for the transport block; and 
transmitting a downlink control information comprising: a first field indicating that the base station received the code block group transmission information; and a second field indicating hybrid automatic repeat request feedback for each code block group of the one or more code block groups.
receiving a downlink control information comprising: a first field indicating that the base station received the code block group transmission information; and a second field indicating hybrid automatic repeat request feedback for each code block group of the one or more code block groups.


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 11330443) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  prior art in the record (in particular, US Pub. 2019/0349965 to Chakraborty et al. (hereinafter “Chakraborty”)) does not disclose, with respect to claim 1, transmitting a downlink control information comprising: a first field indicating that the base station received the code block group transmission information; and a second field indicating hybrid automatic repeat request feedback for each code block group of the one or more code block groups as claimed. Rather, Chakraborty teaches transmitting the code block group transmission information (“CBGTI” in [0220]) and receiving feedback for CBG (“CBG-level feedback” in [0094)]).  Chakraborty, however, does not teach receiving feedback indicating that the base station received the CBGTI. The same reasoning applies to claims 11 and 20 mutatis mutandis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414